Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 17, 2021

The Court of Appeals hereby passes the following order:

A22E0023. VANTAGE CANCER CENTERS OF GEORGIA, LLC et al. v.
    GEORGIA DEPARTMENT OF COMMUNITY HEALTH et al.

      Applicants’ Emergency Motion for an Extension of Time to File an Application
for Discretionary Appeal is GRANTED. Applicants shall have through and including
January 11, 2022, to file their Application for Discretionary Appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/17/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.